Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83 & 1.84(o) because, for Figures 2, 3, and 4, mere numerical references on abstract boxes do not sufficiently aid in the understanding of the invention.  Descriptive labels are required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 objected to because of the following informalities: claim 13 recite the limitation “when the computer program product is run on the computer”, which is an incomplete sentence and applicants do not point out clearly what is supposed to transpire when the program is run.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining module”, “computing module”, “finding module”, “forming module”, and “generating module” in claim 11; and “computing module”, “finding module”, “forming module”, and “generating module” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “determining module”, “computing module”, “finding module”, “forming module”, and “generating module” in claim 11; and “computing module”, “finding module”, “forming module”, and “generating module” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function but there is no disclosure of any particular structure, either explicitly or inherently, to perform the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform (&) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-13 rejected under 35 U.S.C. 101 because under its broadest reasonable interpretation, covers performance of the limitations in the mind that falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	Regarding Claim 1 (11 and 12), The claimed invention is directed to abstract idea without significantly more. The claim recites the limitation of “determining a dataset of records to be assigned to aggregation clusters”, “computing an average record of the dataset on the basis of a predefined repetition counter”, “finding a most distant first record to the average record using a distance measure”, “finding a most distant second record from the first record using the distance measure”, “forming a first aggregation cluster around the first record and a second aggregation cluster around the second record”, and “generating a new dataset by subtracting the first cluster and the second cluster from the previous dataset” may be evaluated under its broadest reasonable interpretation, covers performance of the limitation in mind. Nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	Claims 2-10, and 13 are rejected under 35 U.S.C. 101 for the reason stated above. Claims 2-10, and 13 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20020169793), hereinafter Sweeney in view of Domingo et al. (Domingo-Ferrer, J., Torra, V. Ordinal, Continuous and Heterogeneous k-Anonymity Through Microaggregation. Data Min Knowl Discovery, 11, 195–212 (2005)), hereinafter Domingo.
	Regarding Claim 1, Sweeney teaches
	A method for anonymizing datasets having sensitive information, comprising the steps of determining a dataset of records to be assigned to aggregation clusters (Para [0014] In one general respect, the present invention is directed to a system for deidentifying entries in a data source. Deidentifying is sometimes also referred to as anonymizing. … Para [0054] …Given an input data source 12 and a value for k, the deidentification module 16 for such an embodiment may group the tuples of the table in as many clusters as necessary such that each cluster contains at least k of its closest tuples. In terms of anonymity, having k tuples that are indistinguishable is the basis for k-anonymity protection. … );
	finding a most distant first record to the average record using a distance measure (Para [0053] According to another embodiment, the deidentification module 16 may be configured to use generalization and suppression to find optimal solutions such that data are minimally distorted while still being adequately protected. According to one embodiment, this may be achieved by, for example, dividing data into groups such that the size of each group consists of k or more of the "closest" tuples. In this case, according to one embodiment, closeness may be based on a minimal distance measure derived from distance vectors);
	generating a new dataset by subtracting the first cluster and the second cluster from the previous dataset (Para [0059] Returning to block 46, if there do not exist any complementary minimums in mins, this is a special situation in which groups of clusters share one or more common tuples. The process advances to block 54 where the common tuple(s) are removed from consideration. At block 56, the process is recursively repeated on the result, and at block 58 the withheld tuple(s) are added so that the overall distortion after the withheld tuple(s) are included is minimal).
	Sweeney does not explicitly teach computing an average record of the dataset on the basis of a predefined repetition counter; finding a most distant second record from the first record using the distance measure; forming a first aggregation cluster around the first record and a second aggregation cluster around the second record.
	In the same field of endeavor, Domingo teaches
	computing an average record of the dataset on the basis of a predefined repetition counter (Page 203, Section 5.1., Page 204, Algorithm 5.1 (MDAV-generic) (R: dataset, k: integer).  1. While |R| ≥ 3k do: (a) Compute the average record x˜ of all records in R. The average record is computed attribute-wise.); Examiner notes the computation of the average record in step 1a on the basis of the counter |R| is relied upon in the while loop.
	finding a most distant second record from the first record using the distance measure (Page 203, Section 5.1., We give next an algorithm for the partition step in multivariate microaggregation called MDAV-generic. MDAV-generic is a generic variant of the algorithm of the MDAV (Maximum Distance to Average Vector) that we implemented in Hundepool et al. (2003) as an evolution of the multivariate fixed-size microaggregation described in Domingo-Ferrer and Mateo-Sanz (2002). The common and distinctive feature of this algorithm series is that single-axis projection of multivariate data is not required. The difference between MDAV-generic and its predecessors (Hundepool et al., 2003) and (Domingo-Ferrer and Mateo-Sanz, 2002) is that the former can work with any type of attribute, aggregation operator and distance (continuous, ordinal or nominal), whereas the precedessors were designed for continuous data only and used the arithmetical mean and the Euclidean distance);
	forming a first aggregation cluster around the first record and a second aggregation cluster around the second record (Page 203, Section 5.1.,  Page 204, Algorithm 5.1 (MDAV-generic) (R: dataset, (b) Consider the most distant record xr to the average record x˜ using an appropriate distance. (c) Find the most distant record xs from the record xr considered in the previous step. (d) Form two clusters around xr and xs, respectively. One cluster contains xr and the k −1 records closest to xr. The other cluster contains xs and the k −1 records closest to xs. (e) Take as a new dataset R the previous dataset R minus the clusters formed around xr and xs in the last instance of Step 1d.  end while).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Sweeney to incorporate the teachings of Domingo such that the method of Sweeney includes computing an average record of the dataset on the basis of a predefined repetition counter; finding a most distant second record from the first record using the distance measure; forming a first aggregation cluster around the first record and a second aggregation cluster around the second record. One would have been motivated to make such combination in order to provide microaggregation as an alternative to generalization/suppression for nominal and ordinal k-anonymization; and continuous microaggregation as the method for continuous k-anonymization (Domingo, [Abstract]).
	Regarding Claim 2, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	wherein the first cluster comprises a number of records closest to the first record (Domingo, Page 203, Section 5.1.,  Page 204, Algorithm 5.1 (MDAV-generic) (R: dataset, k: integer).  1. While |R| ≥ 3k do: …(b) Consider the most distant record xr to the average record x˜ using an appropriate distance. (c) Find the most distant record xs from the record xr considered in the previous step).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claim 3, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	wherein the second cluster comprises a number of records closest to the second record (Domingo, Page 203, Section 5.1.,  Page 204, Algorithm 5.1 (MDAV-generic) (R: dataset, k: integer).  1. While |R| ≥ 3k do: … (d) Form two clusters around xr and xs, respectively. One cluster contains xr and the k −1 records closest to xr. The other cluster contains xs and the k −1 records closest to xs).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	wherein finding the most distant first record is performed on the basis of the predefined repetition counter (Domingo, Page 203, Section 5.1.,  Page 204, Algorithm 5.1 (MDAV-generic) (R: dataset, k: integer).  1. While |R| ≥ 3k do: (a) Compute the average record x˜ of all records in R. The average record is computed attribute-wise).  Examiner notes the computation of the average record in step 1a on the basis of the counter |R| is relied upon in the while loop.
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 9, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	wherein the average record is computed attribute-wise based on an aggregation function (Domingo, Page 203, Section 5.1., We give next an algorithm for the partition step in multivariate microaggregation called MDAV-generic. MDAV-generic is a generic variant of the algorithm of the MDAV (Maximum Distance to Average Vector) that we implemented in Hundepool et al. (2003) as an evolution of the multivariate fixed-size microaggregation described in Domingo-Ferrer and Mateo-Sanz (2002). The common and distinctive feature of this algorithm series is that single-axis projection of multivariate data is not required. The difference between MDAV-generic and its predecessors (Hundepool et al., 2003) and (Domingo-Ferrer and Mateo-Sanz, 2002) is that the former can work with any type of attribute, aggregation operator and distance (continuous, ordinal or nominal), whereas the precedessors were designed for continuous data only and used the arithmetical mean and the Euclidean distance).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 10, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	wherein a hierarchical generalization having a number of generalization stages is used for computing the average record of a nominal attribute of the dataset or the distance between nominal values (Sweeney, Para [0023] FIGS. 13a-d illustrate domain generalization hierarchies for the example provided by FIGS. 12 and 14-16 according to one embodiment of the present invention. Para [0032] Alternatively, if an attribute is tagged as requiring a generalization replacement, then an accompanying generalization hierarchy may be assigned to the attribute. The deidentification module 16 may iteratively compute increasingly less specific versions of values for the attribute until eventually the desired anonymity level is attained. For example, a birthdate attribute may first have the full month, day and year for each value. If further generalization is necessary, only the month and year may be used. Still further generalization may require that only the year be used, and so on, as the values get less and less specific, moving up the generalization hierarchy).
Regarding Claim 11,
Claim 11 is rejected for similar reasons as in claim 1. 
	Sweeney teaches a system for anonymizing datasets having sensitive information (Para [0014] In one general respect, the present invention is directed to a system for deidentifying entries in a data source. Deidentifying is sometimes also referred to as anonymizing. …).
Regarding Claim 12,
Claim 12 is rejected for similar reasons as in claim 1. 
Page 203, Partition: The set of original records is partitioned into several clusters in such a way that records in the same cluster are similar to each other and so that the number of records in each cluster is at least k).
	Regarding Claim 13, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	when the computer program product is run on the computer (Sweeney, Para [0016] In another general respect, the present invention is directed to a computer readable medium. The computer readable medium may have stored thereon instructions, which when executed by a processor, cause the processor to read a specified anonymity requirement. The computer readable medium may also cause the processor to copy and then modify entries in the copy of the input data source to yield an output data source having entries that match the specified anonymity requirement.  Para [0027] It is to be understood that the figures and descriptions of the following embodiments have been simplified to illustrate elements that are relevant for a clear understanding of the present invention, while eliminating, for purposes of clarity, other elements. For example, certain operating system details and modules of computer processing devices are not described herein).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20020169793), hereinafter Sweeney in view of Domingo et al. (Domingo-Ferrer, J., Torra, V. Ordinal, Continuous and Heterogeneous k-Anonymity Through Microaggregation. Data Min Knowl Discovery, 11, 195–212 (2005)), hereinafter Domingo in view of Shin et al. ("Electronic Medical Records privacy preservation through k-anonymity clustering method," The 6th International Conference on Soft Computing and Intelligent Systems, and the 13th International Symposium on Advanced Intelligence Systems, 2012), hereinafter Shin.
Regarding Claim 5, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	The combination of Sweeney, and Domingo does not explicitly teach wherein finding the most distant second record from the first record is performed on the basis of the predefined repetition counter.
	In the same field of endeavor, Shin teaches
	wherein finding the most distant second record from the first record is performed on the basis of the predefined repetition counter (Page 1123, left column,  Algorithm 2 Closeness Centrality Calculation for all records; Function: record_closeness_centrality; Input: a set of records R; Output: a set of closeness centrality value for every record r; 1. ri = ith record from R; 2. d(ri,rj) = distance between ri, rj; 3. m = number of record; 4. Repeat; 5. Repeat; 6. d(ri,rj); 7. Until(j=m); 8. Cc(ri) = add all ri values; 9. Until(i =m-1)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Sweeney, and Domingo to incorporate the teachings of Shin such that the method of the combination of Sweeney, and Domingo includes wherein finding the most distant second record from the first record is performed on the basis of the predefined repetition counter. One would have been motivated to make such combination so that k-anonymizing is applied on data that has been de-identified, which is removing all the explicit identifiers (Shin, Page 1119, bottom of right column).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20020169793), hereinafter Sweeney in view of Domingo et al. (Domingo-Ferrer, J., Torra, V. Ordinal, Continuous and Heterogeneous k-Anonymity Through Microaggregation. Data Min Knowl Discovery, 11, 195–212 (2005)), hereinafter Domingo in view of Barsness et al. (US 20080209179), hereinafter Barsness.
Regarding Claim 6, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
	The combination of Sweeney, and Domingo does not explicitly teach wherein the step of computing an average record is performed parallel or distributed on a number of nodes.
	In the same field of endeavor, Barsness teaches
	wherein the step of computing an average record is performed parallel or distributed on a number of nodes (Para [0064] Those nodes of the lattice doing similar work may be identified at block 404. For instance, a plurality of nodes to be sampled may be executing the same application, or may otherwise be experiencing similar work loads or other performance conditions. In one example, a plurality of nodes may concurrently be calculating a mathematical average).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Sweeney, and Domingo to incorporate the teachings of Dubov such that the method of the combination of Sweeney, and Domingo includes wherein the step of computing an average record is performed parallel or distributed on a number of nodes. One would have been motivated to make such combination in order to provide plurality of interconnected nodes comprising a massively parallel computer system by identifying a plurality of nodes doing similar work (Barsness, Para [0015]).	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20020169793), hereinafter Sweeney in view of Domingo et al. (Domingo-Ferrer, J., Torra, V. Ordinal, Continuous and Heterogeneous k-Anonymity Through Microaggregation. Data Min Knowl Discovery, 11, 195–212 (2005)), hereinafter Domingo in view of Yamaoka (US 20150294121), hereinafter Yamaoka.
	Regarding Claim 7, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
wherein the step of finding the most distant first record is performed parallel or distributed on a number of nodes.
	In the same field of endeavor, Yamaoka teaches
	wherein the step of finding the most distant first record is performed parallel or distributed on a number of nodes (Para [0088] Then, the grouping processing unit 130 performs a processing to extract records Rl of l-kinds (the minimum number of kinds in the frequency distribution pattern) of IDs in ascending order of the distance from the record “r” from among the records Rd (step S9). For example, the Manhattan distance is used for the distance. At this step, as illustrated in FIG. 10, the records “2” and “3” are included in the range of the Manhattan distance “3” from the records “r”, however, either of the records is selected because they have the same ID. Para [0148] Although the embodiments of this technique were explained, this technique is not limited to this. For example, the processing flow is a mere example, and as long as the processing results do not change, the turns of the processing may be replaced or plural steps may be executed in parallel).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Sweeney, and Domingo to incorporate the teachings of Yamaoka such that the method of the combination of Sweeney, and Domingo includes wherein the step of finding the most distant first record is performed parallel or distributed on a number of nodes. One would have been motivated to make such combination in order to extract records Rl of l-kinds (the minimum number of kinds in the frequency distribution pattern) of IDs in ascending order of the distance from the record “r” from among the records Rd (Yamaoka, Para [0088]).
	Regarding Claim 8, the combination of Sweeney, and Domingo teaches all the limitations of claim 1 above,
Yamaoka, Para [0088] Then, the grouping processing unit 130 performs a processing to extract records Rl of l-kinds (the minimum number of kinds in the frequency distribution pattern) of IDs in ascending order of the distance from the record “r” from among the records Rd (step S9). For example, the Manhattan distance is used for the distance. At this step, as illustrated in FIG. 10, the records “2” and “3” are included in the range of the Manhattan distance “3” from the records “r”, however, either of the records is selected because they have the same ID. Para [0148] Although the embodiments of this technique were explained, this technique is not limited to this. For example, the processing flow is a mere example, and as long as the processing results do not change, the turns of the processing may be replaced or plural steps may be executed in parallel).
	The motivation/rationale to combine the references is similar to claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LaFever et al. (US 20220050921), Hebert et al. (US 20180004978), Srivastava et al. (US 20100114920).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436